Title: To James Madison from the Republican Meeting of Kent County, Maryland, 4 March 1809 (Abstract)
From: Republican Meeting of Kent County
To: Madison, James


4 March 1809. With Dr. John Thomas presiding and Cornelius Comegys serving as secretary the citizens offer JM congratulations upon his taking “the presidential chair” and hail the continuance of republicanism as it was practiced under President Jefferson. “Although a wise and just policy has thus preserved us from the political vortex of Europe,” the war now waging there constitutes a threat to America. The belligerents are trampling “on the rights of neutrals” and treat “with contempt the laws of nations.” The assembled citizens assume “that the government will prefer an honorable war, to a dishonorable peace.” Seven resolutions follow, with the last decrying those American citizens who apologize “for British aggressions” and praise the “magnanimity of the British government” while “slandering the president, the administration and congress.… Such language we despise.” They regard whoever uses these words “as inimical to the freedom of our country.”
